DETAILED ACTION
The following claims are pending in this office action: 1-20
The following claims are amended: 1-2, 4-6, 8-9. 11-13, 15-16, and 18
The following claims are new: -
The following claim is cancelled: -
Claims 1-20 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Objections Withdrawn
The previous objections to claims 1-20 and the abstract are withdrawn based on the amendments.  
The 35 U.S.C. Section 101 rejections to claims 1-7 are withdrawn based on the amendments.  
The 35 U.S.C. 112(b) rejections to claims 5-6 and 12-13 are withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 06/30/2021 have been fully considered but are they are not persuasive.  The reasons are set forth below.
Applicant’s position is that Pradweap, LaFever, Pertrowicz, and Lundsgaard fails to teach “receive at the networked server, a request from said third party for data associated with the vehicle linked to said one of the temporary anonymized identifiers; convert said one of the temporary anonymized identifiers into a said one of the anonymized unique identifiers based on the bi-directional conversion; and provide the requested data from the networked server to said third party based on said one of the anonymized unique identifiers”.  Applicant explains:
By the aforementioned newly claimed features, personalized database holding unique identifiers of vehicles may use a module to anonymize the unique identifiers of the vehicle and convert it to anonymized identifiers using an asymmetric conversion.  In consequence, no unique identifier of any vehicle gets out of the personalize database.   

Furthermore:

Thus, a third-party application can request the matched anonymized token for a given vehicle identifier.  The token is generated using a symmetric conversion and anonymized and unique per third party application.  Then, the third party application can retrieve data using the anonymized token.  The data is only retrieved using the anonymized token only.  Furthermore, by virtue of the present invention, several entities can exchange unique identifiers across a network or cloud, without disclosing the identifiers across the network/cloud.  


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The amended claims are within the scope and content of the prior art.  LaFever teaches receiving a request (para. 0057: “receiving a request) at the networked (para.  0057: “to conduct an activity over a network”) server (para. 0057: “at a privacy server).  (Fig. 1A) The first party is user 1, the second party is the party is the privacy server, and the third party is user N, who requests data from the privacy server (para. 0034: “piracy clients…may initiate requests for functions and services by interacting with data attributes and data attribute-to-Data Subject association information stored in a database … associated with the privacy server).  The data is associated with the vehicle (para. 0216 and para. 0267: the application which security manages data relates to use in smart vehicles).  The data is linked to one of many identifiers (para. 0057: the data is assigned to a DDID – an identifier), which is temporary (para. 0117: the DDID “changes over time”) and anonymous (para. 0019: different DDIDs may be used with different data subjects).  One of the temporary anonymized identifiers is converted into an identifier 
In considering the prior art references as a whole, there is no substantive difference between the claim limitations at issue and the prior art.  Like the instant application, the prior art teaches unique identifier of vehicles (such as VIN numbers, license plate information, or other identifiers) that may use a module (such as the software running on the privacy server) to anonymize the unique identifiers of the vehicles and convert it to anonymized identifiers (such as a pseudonym or a DDID/TDR) using an 
A person of ordinary skill in the in the pertinent art would have been able to use prior art references cited.  If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001). At the time of filing, it would have been obvious to use the prior art cited to satisfy the limitations of “receive at the networked server, a request from said third party for data associated with the vehicle linked to said one of the temporary anonymized identifiers; convert said one of the temporary anonymized identifiers into a said one of the anonymized unique identifiers based on the bi-directional conversion; and provide the requested data from the networked server to said third party based on said one of the anonymized unique identifiers”.  The invention, as claimed, would be within the level of ordinary skill in the art.  
The Applicant has not provided any objective indicia of nonobviousness in the record to be considered, and it is assumed that there are no secondary considerations supporting nonobviousness.
In conclusion, the Applicant’s arguments are not persuasive.  The Graham factors, as analyzed above, support a finding that the claims are within the metes and bounds possessed by the public.  
Claim Objections
Claims 1-20 are objected to for containing informalities requiring correction.  
Claims 1-20 recites the limitation “a said one of the anonymized unique identifiers” (Claim 1, pg. 2, ln. 2).  Examiner suggests replacing “a said one of the anonymized unique identifier” with “said one of the anonymized unique identifiers”

Claim Rejections - 35 USC § 103
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Pradweap R.V., Hansdah R.C. (2013) A Novel RSU-Aided Hybrid Architecture for Anonymous Authentication (RAHAA) in VANET. In: Bagchi A., Ray I. Information Systems Security. ICISS 2013. Lecture Notes in Computer Science, vol. 8303. Springer, Berlin, Heidelberg.  (hereinafter “Pradweap”) in view of LaFever et al. (US Pub. 2015/0128284) (hereinafter “LaFever”).  

As per claim 1, Pradweap teaches a system for communicating anonymized data obtained from vehicles via a computer network, the system comprising:
at least one non-transitory computer readable medium comprising a set of instructions that executes on at least one computer processor; ([Pradweap, pg. 326, sec. 4, ln. 5-6] Intel Core processor with associated memory implementing the scheme)
a personalized database in a private zone configured to maintain a plurality of unique identifiers of vehicles associated with respective data; and ([Pradweap, pg. 317, sec. 2.1.a, ln. 23-28] the Certificate Authority [CA] maintains the Real Identity [RID] of all vehicles [the plurality of unique identifiers of vehicles] associated with a password, and public parameters [associated with respective data] in a database [the personalized database].  The database holds data that may be identified to be associated with specific users of vehicles [the RID] and so is in a private zone)
a unidirectional convertor coupled to the personalized database, and located at the private zone, configured to anonymize the unique identifiers by applying a unidirectional conversion, to yield anonymized unique identifiers; and ([Pradweap, pg. 318, sec. 2.3.1, ln. 25-29] the Real IDs [the unique identifier] are converted by means of a one-way hash function [the unidirectional converter coupled to the personal database] to generate a hash digest of the Real IDs [the respective anonymized unique identifiers].  The hash function is a secure, one-way hash function.  As the function is one-way, the function is a unidirectional conversion as it does not allow reconstructing the original object from the converted value])
a networked server in an anonymized zone separated from the private zone and configured to maintain said respective data associated with the anonymized unique identifiers, ([Pradweap, pg. 321, sec. 3.2, ln. 15-16; pg. 317, sec. 1.2, ln. 4-6] the RSU [the networked server] maintains a pseudonym database, as given in Table 3.  The pseudonym database contains the hash of the RID [the anonymized unique identifiers] and respective data associated it.  The system is designed ensures that a vehicle can use only one pseudonym at a time, providing anonymity, and so is in an anonymized zone separated from the private zone) wherein the networked server is configured to: ([Pradweap, pg. 317, sec. 2.1.b] the RSU, the backbone of the network or the networked server)
receive a request from at least one third party, for a temporary anonymized identifier associated with a vehicle linked to one of the unique identifiers.  ([Pradweap, pg. 320, sec. 3.1, ln. 10-16; pg. 320-321, sec. 3.2] the CA transmits a hash digest of RID [the anonymized identifier] to a roadside unit [RSU].  The RSU assigns a temporary credential linked [the temporary anonymized identifier] to the RID to the vehicle.  Upon a request by the vehicle, it vehicle obtains the temporary credential, and can use it for a limited time.  The temporary credential is one of a pool of credentials – see pg. 323, “Uniqueness of Pseudonyms”).
convert said one of the unique identifiers to said one of the anonymized unique identifiers, using said unidirectional conversion; ([Pradweap, pg. 318, sec. 2.3.1, ln. 25-29; pg. 320, sec. 3.1, ln. 15-18] the Real ID [the specific unique identifier] is converted to a hash digest of the Real ID [the specific anonymized unique identifier ].  The hash function is a secure, one-way hash function.  As the function is one-way, the function is a unidirectional conversion as it does not allow reconstructing the original object from the converted value.  The CA forwards the hash digest of the Real ID to the RSU.  As the hash digest is based on the temporary credential, it is also one of a pool of unique identifiers)  
in a case said anonymized unique identifier exists on the server, generate the temporary anonymized identifier by applying a bi-directional conversion to one of said anonymized unique identifiers, wherein the bi-directional conversion is unique to said at least one third party; [(Pradweap, pg. 320-321, Sec. 3.2; pg. 318, Sec. 2.3.1-2.3.2, 2.3.6; pg. 320, Sec. 3.1, ln. 7-10; pg. 321 Sec. 3.2, ln. 3-4] the RSU [networked server] uses the hash digest of the Real ID [the anonymized unique identifier] to generate a temporary credential [the temporary anonymized identifier] to the vehicle [the third party].  The temporary credential is generated by applying the CLSC scheme [a bi-directional conversion] to the hash digest of the Real ID.  Step 1: the CA forwards the hash digest of RID to the RSU.  Step 2: the RSU verifies the hashed digest of the RID.  Step 3: The CLSC takes as its input parameters a sender and receiver with identities (a sender and a receiver with identities IDA and IDB).   The CLSC scheme is bi-directional because the temporary credential is generated by applying the CLSC scheme to the hash-digest, and the temporary credential can be converted back to the hash digest for validation of the vehicle).
Pradweap does not explicitly teach receive at the networked server, a request from said third party for data associated with the vehicle linked to said one of the temporary anonymized identifiers; convert said one of the temporary anonymized identifiers into a said of the anonymized unique identifiers based on the bi-directional conversion; and provide the requested data from the networked server to said third party based on said one of the anonymized unique identifiers.
However, LaFever teaches receive at the networked server, a request from said third party for data associated with the vehicle linked to said one of the temporary anonymized identifiers; [(LaFever, para. 0017; para. 0019; para. 0057;] the privacy server [the networked server] receives a request from a third party to select attributes of data located in a database [the data] to fulfill the request by assigning DDIDs [the temporary anonymized identifier] to the attributes.  The DDIDs are dynamically changing associated with a person place or thing [such as a vehicle] and so the data is associated with a vehicle, and linked to a specific temporary anonymized identifier.  The DDID may be reused, and so is linked to said one of the temporary anonymized identifiers [see para. 0176])
convert said one of the temporary anonymized identifiers into a said of the anonymized unique identifiers based on the bi-directional conversion; and ([LaFever, para. 0016; para. 0021; para. 0047; para. 0058, para. 0088; para. 0170; para. 0302; para. 0312] the network server enables delivery of temporally limited information to the receiving party.  The DDIDs paired [converted] with data attributes or attribute combinations create TDRs [the anonymized unique identifier].  DDIDs are Time Keys, Association Keys, and/or Replacement Keys may be used to reveal the association between one or more TDRs, to reveal the data.  The bidirectional DDID-to-value map operates upon a single kind of data and within the same time block.   Time Keys reflect information regarding the time period which each DDID was associated with a particular Data Subject, attribute, combination, action, activity, process or trait.  An identifier could have DDIDs assigned for purposes of disassociation and/or replacement while retaining the initially assigned value but the DDIDs could change on a bi-directional basis.  Replacement keys may be used if/when DDIDs are used in replacement of one or more data attributes within a TDR, in which case look-up tables may be referenced to determine the value of the one or more data attributes replaced by the said one or more DDIDs included within the TDR.  )
provide the requested data from the networked server to said third party based on said one of the anonymized unique identifiers. [(LaFever, para. 0031; para. 0297; para. 0595] a data subject may anonymously disclose its identity and/or data attributes from its aggregated profile via a network in which the privacy server implements such disclosure.  Keys necessary to understand the association between the one or more DDIDs and the obscured sensitive data only made available to authorized third parties.)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pradweap with the teachings of LaFever to include receive at the networked server, a request from said third party for data associated with the vehicle linked to said one of the temporary anonymized identifiers; convert said one of the temporary anonymized identifiers into a said of the anonymized unique identifiers based on the bi-directional conversion; and provide the requested data from the networked server to said third party based on said one of the anonymized unique identifiers.  One of ordinary skill in the art would have been motivated to make this modification because such techniques would improve data privacy and allow data associated with the anonymized identifiers to also remain dynamically anonymous so that such data may be used and shared with third parties. (LaFever, para. 0008)

As per claim 2, Pradweap in view of LaFever teaches claim 1.  
Padweap does not explicitly teach wherein the providing of the data to the third party is only identifiable by said one of the temporary anonymized identifiers
However, LaFever teaches teaches wherein the providing of the data to the third party is only identifiable by said one of the temporary anonymized identifiers.  ([LaFever, para. 0317; para. 0318; para. 0342] the systems, methods and devices may be used to provide DRMI.  When used in such a manner the related parties may also control the providing of the data such that the information may be made available in an anonymous, non re-identifiable manner [or such that the third party is only identifiable by the temporary anonymized identifier]. The privacy client [the networked server] as part of a mobile application, may provide this measure control)  
said one of the temporary anonymized identifiers.  One of ordinary skill in the art would have been motivated to make this modification so that the third party can manage their online digital fingerprint of the data, and so that the data may be shared for different purposes on a dynamically changing basis without exposing the identities of the third parties. (LaFever, para. 0318)

As per claim 4, Pradweap teaches claim 1.  
Pradweap also teaches wherein said one of the temporary anonymized identifiers is associated with a predefined time span after which it ceased to be operational.  [(Pradweap, pg. 321, sec. 3.2, ln. 4-9; pg. 321, sec. 3.2, ln. 13] the RSU provides temporary credentials to the vehicle [temporary anonymized identifier].  Each temporary credential is assigned a time to live, at the end of which the temporary credential ceases to be operational).
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Pradweap and LaFever for the same reasons as disclosed above.

As per claim 5, Pradweap teaches claim 1.  
Pradweap also teaches wherein the networked server and the personalized database are distinct from each other and communicate over a communication channel.  [(Pradweap, pg. 317, sec. 2.1, ln. 23-28; pg. 319, sec 2.4.3; pg. 320, sec. 3.2, ln. 15-16; pg. 318, sec 2.2.1, ln. 19-20] The CA contains RIDs in a database [the personalized database].  The RSU [the networked server] generates the temporary credentials and maintains a pseudonym database.  The CA and RSU communicates between each other vis-à-vis a secure communication channel).


As per claim 6, Pradweap teaches claim 1.  
Pradweap also teaches wherein said at least one third party comprises a plurality of third party clients, each associated with a unique bi-directional conversion at the networked server.  [(Pradweap, pg. 320-321, Sec. 3.2; pg. 318, Sec. 2.3.1-2.3.2, 2.3.6; pg. 323, sec. 4, ln. 14-20] temporary certificates are sent to a plurality of vehicles [the third party].  Each temporary certificate is generated by the CLSC scheme.  The CLSC scheme is bi-directional because the temporary credential is generated by applying the CLSC scheme to the hash-digest, and the temporary credential can be converted back to the hash digest for validation of the vehicle.  By generating a prefix vis-à-vis the CLSC scheme, it is ensured that each temporary credential is unique and thus ensures that each bi-directional conversion is unique).
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Pradweap and LaFever for the same reasons as disclosed above.

As per claim 8, this claim recites a method for communicating anonymized data comprising the steps disclosed in the system for communicating anonymized data of claim 1, has claim language that is identical or substantially similar to that of claim 1, and thus is rejected with the same rationale applied against claim 1. 

As per claim 9, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.



As per claim 12, the claim language is identical or substantially similar to that of claim 5. Therefore, it is rejected under the same rationale applied to claim 5.

As per claim 13, the claim language is identical or substantially similar to that of claim 6. Therefore, it is rejected under the same rationale applied to claim 6.

As per claim 15, Pradweap discloses a non-transitory computer readable medium comprising a set of instructions executable by at least one computer processor ([Pradweap, pg. 326, sec. 4, ln. 5-6] Intel Core processor with associated memory implementing the scheme)
This claim recites a non-transitory computer readable medium for communicating anonymized data with instructions, that when executed, cause a computer processor to perform the steps disclosed in the system for communicating anonymized data of claim 1, has claim language that is identical or substantially similar to that of claim 1, and thus is rejected with the same rationale applied against claim 1. 

As per claim 16, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 18, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.



As per claim 20, the claim language is identical or substantially similar to that of claim 6. Therefore, it is rejected under the same rationale applied to claim 6.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pradweap in view of LaFever, and further in view of Pietrowicz et al. (US Pub 2008/0232595) (hereinafter “Pietrowicz”).   
As per claim 3, Pradweap in view of LaFever teaches claim 1.    
Pradweap does not explicitly teach wherein the unique identifiers of vehicles objects associated with respective data are obtained from a plurality of sources, each holding a database of vehicles and their respective data.
However, Pietrowicz teaches wherein the unique identifiers of vehicles objects associated with respective data are obtained from a plurality of sources, each holding a database of vehicles and their respective data.  ([Pietrowicz, para. 0078; Fig. 10] a plurality of Certificate Authorities [unique identifiers of vehicle objects associated with respective data] that store identifying information about each vehicle such as software version, owner info and configuration)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pradweap and LaFever with the teachings of Pietrowicz to include wherein the unique identifiers of vehicles objects associated with respective data are obtained from a plurality of sources, each holding a database of vehicles and their respective data.  One of ordinary skill in the art would have been motivated to make this modification because each vehicle manufacturer will develop and deploy its own version of on board equipment (OBE) data associated with the unique identifier that can introduce vulnerabilities (Pietrowicz, para. 0067).  A plurality of Certificate Authorities can be held privately by its respective vehicle manufactures so that the vehicle identifying information can be correctly correlated with the manufacture’s OBE. (Pietrowicz, para. 0078)

As per claim 10, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 17, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pradweap in view of LaFever further in view of Lundsgaard et al. (US Pub. 2014/0195100) (hereinafter “Lundsgaard”)

As per claim 7, Pradweap in view of LaFever teaches claim 1.  
Pradweap does not explicitly teach wherein the unique identifiers are unique identifiers of at least one of the elements of the vehicles.
However, Lundsgaard teaches wherein the unique identifiers are unique identifiers of at least one of the elements of the vehicles.  ([Lundsgaard, para. 0005] every vehicle includes a unique vehicle identification number (VIN) that associates the particular vehicle with a model, date of manufacture, manufacturer, and other similar information.)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Pradweap and LaFever with the teachings of Lundsgaard to include wherein the unique identifiers are unique identifiers of at least one of the elements of the vehicles.  One of ordinary skill in the art would have been motivated to make this modification because there exists a need in the art for using unique identifiers associated with monitoring, storing, aggregating and comparing a vehicle's performance relative, for example, to other similar vehicles, while maintaining security and privacy for the users and their data. (Lundsgaard, para. 0008)

As per claim 14, the claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art that follows is made of record and not relied upon but is considered pertinent to applicant's disclosure.  Han et al. (US Pub. 2015/0089236) teaches a temporary identifier that corresponds to an identifier of a vehicle and an anonymous ID.  Work (US Pub. 2002/0059201) teaches a temporary link ID that corresponds to an actual link ID – an anonymous identifier that can be retrieved by the temporary link ID, which can then be used to obtain an actual target’s name.   Ylitalo, J., & Nikander, P. (2004, April); BLIND: A complete identity protection framework for end-points. In International Workshop on Security Protocols (pp. 163-176); Springer, Berlin, Heidelberg teaches temporary 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/PETER C SHAW/Primary Examiner, Art Unit 2493